Citation Nr: 0948743	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

As discussed below, in a statement received in August 2005, 
A.B., MD, the Veteran's private physician indicated that the 
Veteran had tinnitus with hearing loss and that he considered 
the two problems to be service-connected.  The Veteran has 
not filed a claim for service connection for hearing loss.  
He is advised that if he wishes to do so, he may submit such 
a claim to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

Current tinnitus is related to noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has bilateral tinnitus related 
to noise exposure from mortar fire and other weapons used 
while serving in Vietnam. 

Treatment records from A.B., MD, the Veteran's private 
physician show that on evaluation in August 2005, the Veteran 
reported a history of military service inland during the 
Vietnam War with weapons use and that the Veteran was 
diagnosed at that time with tinnitus and hearing loss.  Dr. 
A.B. also noted that he considered the Veteran's tinnitus and 
hearing loss to be service-connected.  See statement from 
A.B., MD received in August 2005.  August 2005 outpatient 
treatment records from the VA Medical Center in Batavia also 
note that the Veteran had a history of chronic tinnitus 
dating back to Vietnam.

Service treatment records are negative for evidence of 
hearing loss or tinnitus during the Veteran's active military 
service.  However, the Veteran's DD-214 shows that he 
received the Vietnam Service Medal as a rifle sharpshooter, 
and as noted above, the Veteran also reports noise exposure 
during service.  Therefore, the evidence supports a finding 
that the Veteran was exposed to noise in service, and that he 
has current tinnitus. 

Tinnitus is manifested by symptoms that the Veteran is 
competent to report.  He has provided competent evidence of a 
continuity of symptomatology, and his physician has also 
provided a medical opinion linking the current tinnitus to 
in-service noise exposure.

There is no medical opinion against that of the private 
physician, and that opinion was based on an accurate history 
and supported by an implicit rationale.  There is evidence 
against the claim, inasmuch as the contemporaneous record 
does not document tinnitus for many years after service.  The 
evidence is, however, in at least equipoise.   

Resolving reasonable doubt in the Veteran's favor, all the 
elements of service connection are demonstrated, and service 
connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


